Title: From Thomas Jefferson to John Wayles Eppes, 29 September 1807
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir
                            
                            Monticello Sep. 29. 07.
                        
                        After the inclosed was written & delivered to mr Coles, your servant arrived; I therefore send it by him
                            instead of mr Coles. the purchase of the horse may lie till we meet in Washington as I shall not be in want of one during
                            the winter. the two boxes with the harpsichord, table Etc were sent to mr Higginbotham yesterday to be forwarded
                            by the boats to Gibson & Jefferson. a rod belonging to the pedal of the harpsichord was omitted in packing, & is
                            now delivered to your servant. I set out for Washington tomorrow morning. I salute you with constant & great
                            affection.
                        
                            Th: Jefferson
                            
                        
                    